Citation Nr: 1326753	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  08-23 599	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bipolar disorder and substance abuse.

2.  Entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder and substance abuse, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to April 1972.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Louisville, Kentucky, later certified the appeal to the Board.

In October 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge; a transcript of the hearing is of record.  In July 2012, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed at the Board, and he was offered the opportunity for another hearing.  He indicated that he did not want to appear at another hearing and requested that his case be considered based on the evidence of record.

In January 2011 and September 2012, the Board remanded the issues for additional development.  That development was completed, and the case has since been returned to the Board for appellate review.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Virtual VA file has been reviewed in conjunction with the disposition of the issues on appeal. 





FINDINGS OF FACT

1.  The preponderance of the evidence reflects diagnoses of malingering, major depressive disorder, panic disorder, antisocial personality disorder, and polysubstance abuse in long-term partial remission.

2.  The preponderance of the evidence is against finding that any current psychiatric disorder is related to the Veteran's active military service or events therein.  

3.  Personality disorders are not diseases or injuries subject to compensation benefits within the meaning of applicable law.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, bipolar disorder, major depressive disorder, and panic disorder, was not incurred in or aggravated by active service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2012).

2.  Entitlement to direct or primary service connection for polysubstance abuse is prohibited as a matter of law.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. 
§ 3.301(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO sent letters to the Veteran in August 2006, February 2009, October 2009, January 2011, and October 2012, which informed of the evidence needed to substantiate his claim and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.  The claims were most recently readjudicated in a May 2013 supplemental statement of the case. See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran did identify treatment records from the Danville VA Medical Center (VAMC) dated from 1973 to 2002; however, it was determined that these records were not available, except for a few treatment records dated in 1992. (See Formal Finding on the Unavailability dated in May 2010).  The RO notified the Veteran that these records were unavailable and requested that he supply any copies in his possession.  (See letters dated in April and May 2010).  Therefore, the Board finds that VA has fulfilled its duties in this regard.  See 38 C.F.R. § 3.159(c), (e).  The Veteran and his representative have not identified any other available, outstanding records that are pertinent to the claims being decided herein. 

Additionally, in January 2011 and September 2012, the Board remanded the claims to provide additional notice regarding the Veteran's claim of entitlement to service connection for PTSD and to afford him a VA examination.  The Appeals Management Center (AMC) did send additional notice letters in January 2011 and October 2012, and the Veteran was afforded a VA examination in April 2011.  However, the Board determined that the medical opinion was inadequate, and another VA examination was conducted in February 2013.  The February 2013 examination and medical opinions complied with the remand directives, included a review of the pertinent medical history and clinical findings, and was supported by a thorough rationale.  Therefore, the Board finds that the evidence is adequate to make a determination on the claims.  Thus, to the extent possible, VA has substantially complied with the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The appellant was also provided the opportunity to testify at a hearing before the Board in October 2010.  The Veterans Law Judge fulfilled VA's duties under 38 C.F.R. § 3.103, and neither the appellant nor his representative has argued otherwise.  Moreover, as previously noted, the Veteran was offered an opportunity for a second hearing because the Veterans Law Judge who had held the prior one had retired; however, the Veteran elected to proceed without an additional hearing.

There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Therefore, the Board may proceed with adjudication of the claims.  


Laws and Regulations

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to the chronic disorders as listed in 38 C.F.R. § 3.309(a)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing entitlement to service connection for PTSD requires:  (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 


Factual Background

The Veteran has claimed that he has a current psychiatric disability that is related to his military service.  Specifically, he has alleged that his psychiatric problems are the result of the following in-service events:  1) verbal and physical abuse during basic training and advanced individual training; 2) being assaulted and stabbed by three or four servicemen who he witnessed using or dealing drugs; 3) fear of climbing poles and being dropped by one of the men who assaulted him; and, 4) being slipped LSD in his coffee.

The Veteran's service treatment records show that, during his June 1971 entrance examination, his psychiatric evaluation was normal, and he denied any having any symptoms.  In August 1971, he had a headache that was classified as a probable tension headache.  In September 1971, the Veteran asked to speak to a medical officer concerning a personal problem.  Specifically, he claimed that he "could not take the Army" and wanted to see a psychiatrist.  The medical officer indicated that he spoke at length to the Veteran about the reality of his situation.  In March 1972, the Veteran also complained of a headache and a sore neck from falling off a pole.  The report of a March 1972 medical examination reflects that a psychiatric evaluation was normal at that time.  An April 1972 dental treatment record also indicates the Veteran complained of pain in tooth 19 after being struck.  There was no evidence of traumatic damage to the tooth. He had previously complained of pain in the same tooth in January 1972.  The service treatment records indicate that, two days later in April 1972, the Veteran complained of having pain in his jaw after being struck three days before.  He indicated on a form in April 1972 that there had been no change in his medical condition since the March 1972 examination.  The report of an October 1974 medical examination for reserve service reflects that the Veteran's psychiatric evaluation was again normal.  On the corresponding report of medical history, he indicated that he had had trouble falling asleep since 1971, but he denied having or having ever had depression or excessive worry and nervous trouble of any sort.  

The Veteran's service personnel records indicate that he was absent without leave (AWOL) from an afternoon field wireman course in February 1972.  He was also AWOL for two days in March 1972 and was apprehended by a civilian police department.  He was counseled on his performance a few days later.  The Veteran was subsequently discharged for unsuitability under Article 635-212.  The discharge was recommended due to character and behavior disorders.  It was noted that the Veteran had a history of inadaptability due to emotional deficiencies, personality, and maturity, and he was not amenable to any form of punishment, retraining, or rehabilitation within the military setting.  Furthermore, his poor performance was noted to be the result of his character and behavior disorder.  His immaturity caused him to be AWOL or ignore stressful situations.  His behavior was not intentional, but was due to an incapacity to become a satisfactory soldier within the meaning of unsuitability.  It was noted that the Veteran had been subjected to non-judicial punishment twice under Article 15 of the Uniform Code of Military Justice.  A mental status evaluation was conducted in connection with his discharge in March 1972, and it was noted at that time that the Veteran did not have any psychological problems, but did have behavior and/or character disorder.  

Following his military service, a May 1997 VA outpatient record reflects that the Veteran reported that he felt depressed most of his life, and the assessment was dysthymic disorder.  A March 1998 discharge summary also reflects that the Veteran had been followed at the outpatient clinic for depression since May 1997.  It was noted that he was admitted after having a fight with his wife and putting a gun into his mouth.  The discharge diagnoses were dysthymia superimposed with adjustment disorder with mixed emotional features and a history of substance abuse.  He had been feeling depression that was triggered by environmental stressors.  

A May 2001 VA outpatient treatment record reflects that the Veteran was referred for a substance abuse problem.  He reported that he had been diagnosed with bipolar disorder, but could not elaborate on his symptoms.  The assessment was cocaine dependence.  A note was made to rule out substance-induced mood disorder versus bipolar disorder.  In March 2002, he reported feeling somewhat down and lacking motivation.  He discussed being separated from his wife and going through a divorce.  He also talked about being abused as a child and when he was in the military.  The diagnosis was dysthymic disorder.  Later that month, he discussed the stress of being harassed by his estranged wife over money and his financial situation.  

An April 2003 VA outpatient treatment note reflects that the Veteran reported that his wife was physically abusive towards him.  Regarding his military service, he admitted that he did not serve in Vietnam, but often told people he was to try to convince them not to join the Army.  He said he could not go to Vietnam because he was an only child and this made him angry.  He said that he got into drugs and trouble and received a general discharge under honorable conditions.  During the interview, he appeared slightly "high," and he admitted to using marijuana.  He was diagnosed with major depressive disorder and polysubstance abuse.  In June 2003, the Veteran reported a history of legal problems with assault and battery charges, childhood sexual and physical abuse, alcohol and drug dependence, and psychiatric treatment for bipolar disorder.  Regarding his military service, he reported experiencing heavy combat in Vietnam from 1970 to 1972.  The assessment was major depressive disorder and polysubstance dependence.  A note was made to rule out PTSD.  In December 2004, the diagnoses were major depressive disorder and marijuana abuse.  July and September 2005 treatment records reflect that the Mississippi PTSD test was significant for Vietnam combat-related PTSD.  It was noted that the Veteran felt the need to protect himself and that he felt this was due to his severely abusive childhood, which was likely exacerbated by combat experience, and his abusive marriage of 18 years.  The diagnoses were PTSD and major depression.  

The Veteran underwent a psychological evaluation in September 2005 as part of a claim with the Social Security Administration (SSA).  He acknowledged that his past reports of having been in Vietnam were not true.  He also indicated that he had been discharged from the Army for being unable to adjust to Army life.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified (NOS), dysthymic disorder, and polysubstance dependence, in full sustained remission, by report.  In November 2005, an Administrative Law Judge for SSA determined that the Veteran was disabled due to psychiatric and back disabilities.

A July 2006 VA outpatient treatment record reflects that the Veteran was diagnosed with PTSD, major depressive disorder, and marijuana abuse.  In February and September 2010, he was also diagnosed with anxiety disorder, NOS.  

A March 2008 VA mental health initial evaluation notes that the Veteran reported his PTSD diagnosis stemmed from 1972 incident in which he observed a drug deal occurring, and as a result, was attacked with a knife.  

A February 2010 VA outpatient treatment record also notes a diagnosis of anxiety disorder, NOS.

During the October 2010 Board hearing, the Veteran discussed his various military stressors.  He testified that he witnessed a drug deal in the bathroom and was threatened (Hearing Transcript (Tr.), pg. 9).  He claimed that he was harassed and stated that one of the men dropped him during a training exercise and he fell from a pole (Hearing Tr., pgs. 10-11).  He indicated he was afraid to return to the training class that afternoon and received his first AWOL charge (Hearing Tr., pg. 12).  He also testified that, while on weekend leave, the men jumped and stabbed him at a bar (Hearing Tr., pgs. 12-13).  He reported that two people (a prostitute and a drag queen) helped him and that he went AWOL for two days during this time period (Hearing Tr., pg. 13).  He further stated that he went to the dentist shortly after the assault to see if there was anything wrong with his teeth (Hearing Tr., pg. 14).  He testified that he was reprimanded and had to do 14 days of kitchen patrol.  In addition, he claimed that, during this time period, one of the individuals who assaulted him slipped acid/LSD into his coffee and that he had to be taken to the withdrawal clinic for drug abuse (Hearing Tr., pg. 15).  At the hearing, the Veteran also submitted written statements detailing his alleged stressors.

In the 2011 remand, the Board expressly found that the two of the Veteran's alleged stressors were verified.  In particular, it was conceded that the Veteran was attacked off-base and went AWOL for two days and that he went AWOL for two days due to a fear of harassment in training, to include climbing a pole.  The Board directed that a VA examiner provide an opinion regarding PTSD based on those stressors.  

A VA PTSD examination was conducted in April 2011; however, the Veteran's claims file was not available for the examiner to review.  The Veteran reported similar stressors as discussed during the October 2010 Board hearing.  The examiner diagnosed the Veteran with PTSD and depressive disorder, NOS.  The examiner stated that the Veteran met the criteria for PTSD and that symptoms of depression were variable.  The examiner also opined that the Veteran's psychiatric disorder was at least as likely as not related to his military service.  

In September 2011, the same VA examiner reviewed the claims file and provided an addendum opinion.  The examiner noted that, upon review of the extensive medical evidence, he had changed his opinion.  In reviewing the Veteran's service treatment records, the examiner noted that there was no mention of any traumatic incident.  He also noted the absence of nightmares or other symptoms related to this event from 2003 until he started treatment at the Marion VAMC.  In addition, recent evaluations did not note any kind of repressed memories or new memories.  Other than the Veteran's reports of sexual abuse, the examiner opined that the underlying medical record did not indicate that the Veteran's current account as the source of his PTSD was credible.  For these reasons, the examiner opined that the Veteran's diagnosis of PTSD was less likely than not caused by or a result of events during the Veteran's military service.  In so doing, he noted the inconsistency in the Veteran's reports and observed that it was only after his most recent denial of service connection that he transitioned to a different facility and presented with an account that had yet to be reported in at least a dozen behavioral medicine evaluations up until that point.  

In February 2012, the examiner provided another addendum.  He once again opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service event, injury, or illness.  He based this opinion on the Veteran's self-report of symptoms and their onset.  The examiner reiterated that, after reviewing the claims file and relevant medical records, there was insufficient evidence indicating a consistent connection between the reported symptoms of PTSD and military service beyond the Veteran's self-report.  Regarding the alleged assault, the examiner noted that this stressor was not reported until March 2008, despite numerous psychiatric and psychological examinations prior to this date.  The more significant evidence suggested that his symptoms were related to events outside of his military service.  The examiner also noted the Veteran's false reports that he was in combat in Vietnam and that the inconsistencies of his reports made it less likely that his symptoms were related to the account of the incident that he reported in service.  

In a September 2012 remand, the Board determined that the February 2011 VA examiner's opinion was inadequate.  The Board noted that it has previously found two of the Veteran's in-service stressors credible and verified, but that the examiner did not find the Veteran credible and seemed to base his opinion solely on this finding.  The Board also noted that the examiner did not clearly state what diagnoses were present, even though the evidence of record contained multiple diagnoses.  The examiner also did not provide etiological opinions for psychiatric diagnoses other than PTSD.  

In a January 2013 letter, Dr. H.H., a VA psychiatrist, stated that she had been treating the Veteran for a diagnosis of PTSD since February 2010.  She stated that the Veteran continued to have problems of hyperarousal, hypervigilance, anger outbursts, sporadic rage, exacerbated startle response, insomnia, nightmares, and avoidance behaviors.  She stated that that it was her recommendation that he "be granted the disability status for service-connected PTSD, which would enable him to better support himself and his family."

The Veteran was afforded another VA mental health examination in February 2013.  After an extensive interview with the Veteran, review of the claims file, and discussion of the pertinent medical evidence, the examiner concluded that the Veteran did not meet the criteria for PTSD.  In rendering this opinion, the examiner also questioned the Veteran's credibility with regard to his reported stressors and noted that he did not persistently re-experience a traumatic event, did not persistently avoid stimuli associated with the trauma, and did not have persistent symptoms of increased arousal.  Hence, the Veteran did not meet the criteria for a diagnosis of PTSD.  On Axis I, the examiner diagnosed the Veteran with malingering; major depressive disorder, currently in long-term partial remission; dysthymic disorder, currently in long-term complete remission; panic disorder; alcohol dependence, currently in long-term complete remission; and polysubstance dependence, currently in long-term partial remission.  On Axis II, the examiner diagnosed the Veteran with antisocial personality disorder.

The examiner noted that the Veteran was very cooperative, and the interview notes are quite thorough.  The examiner reported, however, that it was confusing because many times the details "did not match with what he has said at other times according to his record."  He was also administered the Minnesota Multiphasic Personality Inventory Form II (MMPI-II), the Personality Assessment Inventory
(PAI), the Test of Memory Mistakes (TOMM), the Miller Forensic Assessment of Symptoms Test (M-FAST), the Structured Inventory of Malingered Symptomatology, and the Morel Emotional Numbing Test (MENT), and a past Personality Assessment Inventory that the Veteran had taken was also reviewed.

The examiner also noted that, on the psychometric instruments administered, the Veteran "in many, many cases produced results that are not interpretable because of a response bias effect."  He further stated the following: 

That is to say that, the [V]eteran appears to have approached much of the testing in such a way as to overstate the number, degree, or severity of various symptoms that he is reporting.  There are mathematical ways of calculating the probability that the [V]eteran deliberately overstated his symptoms and problems on the testing that he completed during the Compensation and Pension examination.  Using a reasonably conservative mathematical approach, it would appear that the likelihood that the [V]eteran knowingly overstated problems, symptoms, difficulties, etc., is far greater than 99%. ... [Therefore, in the examiner's judgment,] one of the main diagnoses that needs to come out of this assessment process is a diagnosis of malingering.  Malingering does not mean that the [V]eteran does not suffer from very real and important mental health problems.  That is not the case at all.  Based entirely on observation and clinical intuition, my best guess is that the diagnoses he received as far as the substance abuse disorders, the major depression and dysthymic disorder, even the panic disorder, are likely to be genuine disorders. Judging from his history, the claimed PTSD disorder simply does not make sense from a historical perspective, and in all likelihood the [V]eteran is reporting those symptoms when in fact he is not experiencing them, or is not experiencing disability due to whatever symptoms may resemble PTSD" 

The examiner reiterated his opinion as to the Veteran's current diagnoses and that he did not meet the criteria for bipolar disorder.  While he may have suffered from an adjustment order in the past, he did not exhibit current symptoms.  With regard to PTSD, the examiner indicated that the Veteran's self-report was unreliable based on psychometric instruments, but even if his stressors were conceded, the examiner stated that his symptoms did not "fit" with PTSD and that his symptoms were better explained by his history of major depression, history of alcohol dependence and polysubstance dependence, and panic disorder.  The examiner further opined that it was less likely than not that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault.  Finally, the examiner opined that it was less likely than not that any of the other diagnosed psychiatric disorders were incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's symptoms were better explained as a consequence of the stress of the legal and financial impacts of his antisocial behavior and substance use rather than traumatic stressors.


Analysis

As noted above, entitlement to service connection requires evidence of current disability.  In this regard, the Board acknowledges that there has been conflicting medical evidence presented with regard to the Veteran's current psychiatric disorders.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, as will be explained below, the Board finds the February 2013 VA examiner's medical opinions to be highly probative.

Regarding PTSD, the Veteran has reported in-service stressors related to being harassed and assaulted by other soldiers during service.  Where a claimed stressor is not related to combat, "credible supporting evidence" means that "the appellant's testimony, by itself, cannot as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  VA instituted special evidentiary procedures for post-traumatic stress disorder claims based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  In this case, VA followed the guidelines for corroboration of all alleged stressors, including those based upon personal assault. 

The Board notes some discrepancy in the record regarding whether the Veteran is credibile and whether his claimed stressors have been verified.  In January 2011, the Board determined that two stressors had been sufficiently verified by the record; however, the VA examiners questioned the Veteran's credibility in this regard.  The February 2013 VA examiner directly addressed the Board finding, noting that even if the Veteran's stressors are conceded, he still does not meet the criteria for a diagnosis of PTSD.  Hence, the Veteran's claim instead turns upon the threshold question of whether there is a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  As explained in detail below, it is the decision of the Board that the preponderance of the evidence is against such a finding. 

The evidence supporting a diagnosis of PTSD consists of the Veteran's outpatient treatment records and the January 2013 letter from Dr. H.H.  Initially, the Veteran's diagnosis of PTSD was based on his reports of combat experience in Vietnam.  A Mississippi PTSD test was significant for combat; however, the Veteran never went to Vietnam or engaged in combat.   Indeed, he even admitted that he had not been truthful in this regard.  Therefore, the initial diagnosis was based on patently false information.  It is unclear to what degree this diagnosis was simply continued forward based on the Veteran's reports that he had been diagnosed and treated for PTSD; however, the Board notes that his reports of combat experience are clearly consistent with the February 2013 VA examiner's assessment of malingering.  

With regard to the claimed assault and fear of harassment, as the Board noted in January 2011, there is some evidence that tends to support that that these events occurred and the Board considered them verified.  Despite numerous psychological and psychiatric evaluations, however, these events were not reported until March 2008, after the present appeal was instigated.  As the VA examiners noted, the Veteran's delay in reporting these events tends to undermine their significance in relationship to his current psychiatric symptoms.  In this regard, the February 2013 VA examiner opined that, even if his claimed stressors are conceded, he does not meet the criteria for PTSD and stated that his symptoms are better explained by the other diagnoses of record.  The Board notes that the VA outpatient treatment records do not consistently show complaints of reexperiencing (e.g., intrusive thoughts, distressing dreams, a sense of reliving the event) or avoidance tendencies.  Hence, the underlying record tends to support the VA examiner's conclusion that the Veteran does not meet the criterion B or C for a diagnosis of PTSD.  With regard to criterion D, the Board acknowledges that the Veteran has reported difficulty sleeping and irritability or outbursts of anger.  However, all of the criteria must be met for a diagnosis of PTSD under the DSM-IV.

In summary, the most probative evidence regarding the Veteran's diagnoses and etiology is the February 2013 VA examination report.  That report was based on an extremely thorough review of the record and interview with the Veteran.  The findings were also based on extensive psychological testing.  Furthermore, the examiner provided detailed rationale for each of his conclusions, and his opinions are consistent with the underlying record.  

The Board acknowledges the competent medical evidence provided by the Veteran's VA outpatient treatment providers; however, there is no "treating physician" rule that would give a preference to the opinions of the physician who manages and treats the patient's disease over an opinion from a VA examiner who reviews all the medical evidence of record because all of these health professionals are competent to make medical judgments.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (VA need not adopt a "treating physician rule").  In this regard, while it is presumed that psychiatric diagnoses are made in accordance with the DSM-IV, none of his VA outpatient psychiatrists or psychologists provided an explanation as to how the criteria for PTSD were met. Indeed, they did not address whether he had any complaints of re-experiencing or avoidance tendencies.   In contrast, the February 2013 VA examiner provided a detailed and thorough explanation of the Veteran's psychiatric disability and discussed each of the criteria used to render a diagnosis.  Therefore, the Board finds the February 2013 VA medical opinion to be more probative.  

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran has current diagnoses of malingering, major depressive disorder, panic disorder, polysubstance abuse in partial remission, and antisocial personality disorder.  The Veteran also has a history of dysthymic disorder and alcohol dependence; however, these issues have been in long-term remission.  

Regarding the Veteran's antisocial personality disorder, the Board points out that personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2012); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695-98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).  Although service connection may be granted for disability due to a superimposed disease or injury, none are shown in this case.  Rather, the record reflects that the Veteran's psychiatric evaluation was normal at enlistment and normal at discharge.  The March 1972 mental status evaluation noted behavior and character problems consistent with his later diagnosed personality disorder, but found that the Veteran did not have any psychological problems. 

Furthermore, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse is prohibited by law.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2012) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).

In addition, the most probative evidence in this case shows that the Veteran does not have bipolar disorder.  In this regard, the February 2013 VA examiner found that the Veteran did not meet the criteria for bipolar disorder.  In so doing, he indicated that the Veteran may have had an adjustment order in the past, but did not exhibit any current symptoms.  

Regarding major depressive disorder and panic disorder, the evidence does not show that any of these disorders were demonstrated in-service or to a compensable within one year of separation from active service.  Hence, the only remaining question is whether there is a nexus between these disorders and service.  See 38 C.F.R. § 3.303(d).  

In this case, the most probative and competent evidence weighs against finding a nexus between the Veteran's current psychiatric disorders and his military service.  In this regard, the February 2013 VA examiner concluded that it was less likely than not that the any of the Veteran's diagnosed psychiatric disorders were incurred in or caused by his military service.  Instead, there were likely related to the stress of the legal and financial impacts of his antisocial behavior and substance abuse.  The Board finds the February 2013 VA examiner's opinion to be highly probative.  As the examiner explained the reasons for his conclusions, which were based on review of the claims file, pertinent medical history, and a clinical evaluation, these opinions are adequate for the adjudication of this claim and are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board considered the Veteran's lay contentions that his current psychiatric disorders are related to service.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current psychiatric disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship.  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the VA examiner's opinions to be more probative, as they are based on a review of the record and his medical expertise.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection.  The benefit of the doubt doctrine is not for application, and the claims are denied.  See 38 C.F.R. § 3.102.


ORDER

Service connection for bipolar disorder and substance abuse is denied.

Service connection for an acquired psychiatric disorder other than bipolar disorder and substance abuse, to include PTSD, is denied.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


